Order entered August 12, 2016




                                            In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-16-00709-CR

                                 LARRY EARL LEE, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 265th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F16-51334-R

                                           ORDER
        The Court GRANTS court reporter Joseph E. Phillips’s motion for extension of time to

file the reporter’s record.

        We ORDER Mr. Phillips to file the reporter’s record within THIRTY DAYS from the

date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE